Citation Nr: 0424410	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  04-13 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for nocturia.

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for mediastinal mass, 
suspected post-chemotherapy thymic metaplasia.  

4.  Entitlement to service connection for acute hepatic 
toxicity related to chemotherapy.  

5.  Entitlement to an increased (compensable) evaluation for 
autonomic neuropathy, with neurogenic dysregulation and 
intermittent near-syncope, loss of thermoregulatory control, 
chronic lower edema, and dry skin.  

6.  Entitlement to an increased (compensable) evaluation for 
embryonal cell carcinoma of the testes, status-post radical 
orchiectomy and chemotherapy, including hypogonadism and 
infertility.  

7.  Entitlement to an evaluation in excess of 10 percent for 
left leg peripheral neuropathy.  

8.  Entitlement to an evaluation in excess of 10 percent for 
right leg peripheral neuropathy.  

9.  Entitlement to an evaluation in excess of 10 percent for 
hypothyroidism.  

10.  Entitlement to an evaluation in excess of 10 percent for 
restrictive airway disease.

11.  Entitlement to an evaluation in excess of 10 percent for 
left ankle post-traumatic arthritis.  

12.  Entitlement to an increased (compensable) evaluation for 
cervical intervertebral disc syndrome, including C6 
radiculopathy.  

13.  Entitlement to an increased (compensable) evaluation for 
lumbosacral intervertebral disc syndrome.  

14.  Entitlement to an evaluation in excess of 20 percent for 
right arm peripheral neuropathy.  

15.  Entitlement to an evaluation in excess of 20 percent for 
left arm peripheral neuropathy.  

ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from June 1985 to 
December 2001, with 3 years, 10 months, and 26 days of 
additionally documented prior inactive service.  

This matter comes before the Board of Veterans' Appeals on 
appeal from adverse rating decisions issued by the Department 
of Veterans Affairs (VA), Regional Office (RO), in Oakland, 
California.  The appeal must be remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


REMAND

In his April 2004 Substantive Appeal, the veteran requested a 
Central Office hearing before a Member of the Board in 
Washington DC.  After the Appeal was forwarded to the Board, 
the veteran was notified of a Central Office hearing to be 
conducted in August 2004 and, on the veteran's request, this 
hearing was rescheduled for September 2004.  Later in April 
2004, the veteran subsequently requested that his scheduled 
central Office hearing be cancelled, and that he be provided 
a Travel Board hearing to be conducted at the RO.  To comply 
with due process requirements, the RO must schedule such a 
hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 
19.76, 20.700, 20.703, 20.704, 20.904 (2003).

Accordingly, the case must be REMANDED to the RO for the 
following action:

The veteran should be scheduled, in 
accordance with appropriate procedures, 
for a personal hearing before a Veterans 
Law Judge at the RO.  38 U.S.C.A. § 7107 
(West 2002).  A copy of the notice to the 
veteran of the scheduling of the hearing 
should be placed in the record, keeping 
in mind the 30-day advance notice 
requirement specified at 38 C.F.R. § 
19.76 (2003).  The case should then be 
returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	RONALD W. SCHOLZ 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


